Mr. Justice Aldrey
delivered file opinion of the court.
The party in whose favor judgment was entered in this case presented to the lower court his memorandum of costs and attorney fees. The adverse party moved that it he stricken from the record and not considered because it had been presented too late. The court below overruled the motion and ordered that objections to the memorandum he filed within the time fixed by law, whereupon an appeal was taken from that order.
A transcript of the record having been filed in this court, the appellee moved for dismissal on the ground that the said order is not appealable. The appellant contends, on the other hand, that it is appealable under subdivision 3 of section 295 of the Code of Civil Procedure, which provides that an appeal may be taken from any special order made after final judgment.
The right of appeal allowed by the said subdivision of section 295 is not from all orders entered after final judgment, but only from special orders, that is, from orders disposing of some question not included in the judgment. The-lower court has not yet fixed the amount which the appellant, must pay as costs and attorney fee's, but only decided that the memorandum was presented in time. This is a question that may be raised and reviewed in an appeal from the order for the payment of costs and attorney fees, for the appellant’s motion to strike is equivalent to a demurrer on the ground that the appellee has no cause of action for the *862recovery of costs and attorney fees because be did not set up á claim for them witbin tbe time allowed by law.
Tbe appeal must be

Dismissed.

Chief Justice Hernandez' and Justices Wolf, del Toro and Hutchison concurred.